Confidential    Exhibit 10.1

Richard D Moss

Chief Treasury & Tax Officer

Retention Plan Award Agreement

 

  —  

Richard D Moss will be provided a cash Retention Plan Award Agreement. The
specific provisions of this Retention Plan Award Agreement (the “Retention
Award”) are as follows:

 

  —  

The Retention Award amount is $275,000 USD (less applicable taxes).

 

  —  

The Retention Plan is in effect from May 12, 2011 through August 1, 2012.

 

  —  

This Retention Award will be paid in cash (less applicable taxes) as soon as
administratively possible after August 1, 2012.

 

  —  

The employee must be in an active status to receive the payment.

 

  —  

Eligibility for this Retention Award is contingent upon strict confidentiality
of the terms of this retention plan during and following the Retention Plan
period.

 

  —  

In the event of involuntary termination with severance, the employee is eligible
for full payment. The payment will be made as soon as administratively possible
after the termination date.

 

  —  

If the employee resigns or is involuntarily terminated for cause prior to the
end of the retention period, the employee will forfeit this award.

 

  —  

In case of death or total disability, the employee or employee’s estate is
eligible for a pro-rata portion based upon employee’s period of active service
during the retention period. The payment will be made as soon as
administratively possible after the date or death of total disability.

Signatures:

 

/s/ Richard D. Moss

 

6/28/11

Richard D. Moss

Chief Treasury & Tax Officer

  Date

/s/ Kevin W. Oliver

 

6/15/11

Kevin W. Oliver

Chief Human Resources Officer

  Date

/s/ Richard A. Noll

 

6/22/11

Richard A. Noll

Chairman & Chief Executive Officer

  Date

/s/ AD 6/14/11

    

Annamarie D’Souza Initials

 

LOGO [g246629g25j22.jpg]

 



--------------------------------------------------------------------------------

Confidential   

Confidentiality Agreement

for

Richard D Moss

By signing below, you agree that:

1. In consideration of the cash Retention Award, and unless required by law, you
will not disclose the existence of the Retention Award or disclose any details
of the Retention Award to any third party or entity, except your attorney, tax
preparer, accountant, financial planner, spouse, or domestic partner, but only
with the understanding that they, too, are strictly bound by this
confidentiality provision.

2. You understand that any failure to abide by this Confidentiality Agreement
will result in immediate forfeiture and clawback of the entire Retention Award.
Your repayment to Hanesbrands Inc. of the entire Award will be due within 30
days after notice by Hanesbrands of your breach/violation of this agreement.

3. You understand that any failure to abide by this Confidentiality Agreement
may lead to disciplinary action.

4. The covenants set forth in this agreement will survive and be enforceable in
law and/or equity after your resignation or termination of employment.

5. If any provision of this letter Agreement is invalid or unenforceable, the
remaining provisions will continue in effect.

6. This Confidentiality Agreement constitutes the entire Agreement regarding its
subject matter, and may not be modified or amended in any way except in writing
and shall be governed by the law of the State of North Carolina. If legal action
is brought at any time based on any claim arising out of, or relating to this
Agreement, you agree to submit to the jurisdiction and venue of the state courts
of Forsyth County, North Carolina or the federal district court for the Middle
District of North Carolina and agree that such courts shall have exclusive
jurisdiction and venue of such action.

7. This Confidentiality Agreement is in force until your resignation or earlier
termination from Hanesbrands. This cash retention award will be in the amount of
$275,000 (less applicable taxes) and paid as soon as administratively possible
after August 1, 2012.

The undersigned acknowledges that she has read and understands this Agreement
and signs this Agreement intending to be bound by its terms as of the effective
date written below.

AGREED as of this      of         , 20    .

Signatures:

 

/s/ Richard D. Moss

    

6/28/11

Richard D. Moss

Chief Treasury & Tax Officer

     Date

/s/ Kevin W. Oliver

    

6/19/11

Kevin W. Oliver

Chief Human Resources Officer

     Date

/s/ AD 6/14/11

       

Annamarie D’Souza Initials

    

LOGO [g246629g25j22.jpg]